Citation Nr: 1131576	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  03-24 218	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to an increased evaluation for bilateral hearing loss, currently evaluated as noncompensable prior to January 2, 2007, and as 10 percent disabling thereafter.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from September 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which denied an increased (compensable) rating for the Veteran's service-connected bilateral hearing loss.  

In a March 2005 decision, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals (Court).  In a December 2005 Order, the Court granted a joint motion for an order vacating the Board decision and incorporating the terms of the joint motion (filed by representatives for both parties), and returned the matter to the Board for compliance with the instruction.  

In August 2006, the Board remanded the case for further development.  

By a May 2007 rating decision, the RO increased the evaluation for bilateral haring to 10 percent, effective January 2007.  

In June 2009, the Board remanded the case for additional development.  The case has now been returned to the Board for further appellate action. 


FINDINGS OF FACT

1.  Prior to January 2, 2007, the Veteran's bilateral hearing loss was manifested by no worse than Level V hearing acuity in the right ear and Level I hearing acuity in the left ear.

2.  Since January 2, 2007, the Veteran's bilateral hearing loss has been manifested by no worse than Level V hearing acuity in the right ear and Level II hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral hearing loss for the period prior to January 2, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2010).

2. The criteria for an evaluation in excess of 10 percent for bilateral hearing loss for the period beginning January 2, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a June 2009 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The June 2009 letter further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts that determination.  The case was last adjudicated in April 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records and VA examination reports.  

Moreover, the Board concludes that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case was previously remanded in August 2006 and June 2009 for the Veteran to receive corrective VCAA notice and additional VA examinations.  The June 2009 letter provided the complying VCAA notice and the Veteran underwent VA examinations as requested.  Moreover, the June 2009 letter asked the Veteran to provide information concerning treatment for his hearing loss, and VA treatment records were obtained as requested in the prior remand instructions.  Accordingly, the actions requested by the prior remands have been undertaken, and no further action is required.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Id.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The assignment of a disability rating for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e).  The evaluation of hearing impairment applies a rather structured formula that is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b).  

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded for bilateral hearing loss by an April 1971 rating decision.  The hearing loss disability was assigned a noncompensable rating, effective August 1, 1971.  The Veteran's current claim for an increased rating for his service-connected hearing loss disorder was received in August 2002.

Evaluation prior to January 2, 2007

At a June 2002 VA audiology consultation, the Veteran reported that he noticed a decrease in his hearing since Vietnam when an explosion went off next to his right ear.  Audiological examination results indicated that he had moderate to severe sensorineural hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear.  Word recognition scores were 96 percent in the right ear and 92 percent in the left ear.

On VA audiology examination in September 2002, the Veteran reported that his greatest difficulty was understanding soft speech, particularly when there was background noise.  The puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 Hertz were 55, 65, 70, and 65, in the right ear, respectively; and 35, 30, 40, and 40, in the left ear, respectively.  The average puretone threshold for the right ear was 64 decibels, and 36 decibels in the left ear.  The controlled speech discrimination test was 82 percent in the right ear and 96 percent in the left ear.

The examiner concluded that the Veteran suffered from moderately-severe to profound sensorineural hearing loss from 250 to 8000 Hertz in the right ear and that he suffered from mild to moderate sensorineural hearing loss from 250 to 8000 Hertz in the left ear.  The examiner also noted that the right ear test results on this date were inconsistent with a routine audiogram from June 2002.  Test results from June 2002 were significantly better for both pure tones and word recognition scores in the right ear.  The left ear was stable from June 2002 to September 2002.  The examiner stated that it was highly unlikely that hearing would decrease by such a large amount in less than 90 days.  

The findings of the September 2002 VA examination, when applied to the rating criteria for hearing impairment, show that prior to January 2, 2007, the criteria for a compensable evaluation for bilateral hearing loss have not been met.  Specifically, the Veteran's left ear manifested an average puretone threshold of 36 decibels, with a 96 percent speech discrimination.  Under 38 C.F.R. § 4.85, Table VI, the Veteran's left ear hearing loss reflects Level I impairment.  The Veteran's right ear 
manifested an average puretone threshold of 64 decibels, with an 82 percent speech discrimination, which yields a numerical designation of Level IV under Table VI.  These results applied to Table VII result in a noncompensable evaluation.  

However, the Board notes that the Veteran's right ear did demonstrate an exceptional pattern of hearing impairment under the provision of 38 C.F.R. § 4.86(a); however, when the aforementioned results are applied to the rating criteria, the criteria for a compensable evaluation for bilateral hearing loss still have not been met.  Specifically, applying 38 C.F.R. § 4.85, Table VIa, the Veteran's right ear hearing loss yields a Level V impairment.  Where there is Level I hearing loss in the left ear and Level V impairment in the right ear, a noncompensable evaluation is warranted under Table VII.

The Board notes that the September 2002 VA examiner indicated that the examination findings showed an inconsistently higher level of hearing loss in the right ear than on an audiological consultation in June 2002.  She stated that it was highly unlikely that hearing would decrease such a large amount in less than 90 days, and questioned the validity of the test results.  However, even though the examiner may have been felt the testing showed somewhat exaggerated results reflecting greater hearing loss than was actually present, those elevated findings still did not result in a compensable level of hearing loss.  Thus, as the findings on examination were considered potentially unreliable because they reflecting more severe hearing loss than was present only a few months previously, those results still warrant only a noncompensable rating, even if somewhat exaggerated.  Thus, the Board concludes that a compensable evaluation prior to January 2, 2007 is not warranted.

Evaluation from January 2, 2007

On VA audiology examination in January 2007, the Veteran reported that his greatest difficulty with his hearing loss was when "people are talking low."  The puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 Hertz were 55, 60, 65, and 75, in the right ear, respectively; and 30, 30, 50, and 55, in the left ear, respectively.  The average puretone threshold for the right ear was 64 decibels and 41 decibels in the left ear.  The controlled speech discrimination test was 82 percent in the right ear and 86 percent in the left ear.  The diagnosis was sensorineural combined type hearing loss.  With respect to the right ear there was moderately severe hearing loss at 500, 1000, 2000 and 3000 Hertz.  There was severe hearing loss at 4000 Hertz.  With respect to the left ear, there was mild hearing loss at 500, 1000 and 2000 Hertz with moderate hearing loss at 3000 Hertz and moderately severe hearing loss at 4000 Hertz.    

The findings of the January 2007 VA examination, when applied to the rating criteria for hearing impairment, show that the criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  The Veteran's left ear manifested an average puretone threshold of 41 decibels, with an 86 percent speech discrimination.  Applying 38 C.F.R. § 4.85, Table VI, to the findings for the left ear results in Level II impairment.  The Veteran's right ear manifested an average puretone threshold of 64 decibels, with an 82 percent speech discrimination.  Such results reflect Level IV hearing impairment under Table VI.  Where there is Level II impairment in the left ear and Level IV impairment in the right ear, a noncompensable evaluation is warranted under Table VII.  However, the right ear demonstrated an exceptional pattern of hearing impairment.  Specifically, applying 38 C.F.R. § 4.85, Table VIa, the Veteran's right ear hearing loss yields a Level V impairment.  Where there is Level II hearing impairment in the left ear and Level V hearing impairment in the right ear, a 10 percent evaluation is warranted under Table VII.

On VA audiology examination in March 2011, the puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 Hertz were 35, 40, 45, and 50, in the right ear, respectively; and 20, 30, 40, and 45, in the left ear, respectively.  The average puretone threshold for the right ear was 43 decibels, and 34 decibels in the left ear.  The controlled speech discrimination test was 96 percent in the right ear and 98 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  Puretone testing revealed a mild to moderate sensorineural hearing loss from 250-4000 Hertz sloping to a severe to profound sensorineural hearing loss in the right ear and normal hearing through 1000 Hertz sloping to a mild to severe sensorineural haring loss in the left ear.  Word understanding was excellent bilaterally.  The examiner noted that with the Veteran's current hearing loss, he will always have difficulties hearing in situations where there is excessive noise or if someone is speaking at a distance, however, these difficulties would easily become lessened by the consistent use of hearing aids (issued in January 2011) and should not preclude him from being an active member of society.  

Using 38 C.F.R. § 4.85, Table VI, the March 2011 findings reflect Level I hearing loss in both the right and left ears.  Applying those results to 38 C.F.R. § 4.85, Table VII, a noncompensable evaluation is derived.  Accordingly, the March 2011 audiometric results do not serve as a basis for a higher evaluation.  Consideration has also been given to 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment, but this section is not applicable to the March 2011 examination findings.  Pure tone threshold levels were neither 55 decibels or higher at each of the four frequencies, i.e., at 1000, 2000, 3000 and 4000 Hertz, nor were they 30 decibels or less at 1,000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a) and (b).

The Board has considered the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that VA had revised its hearing examination worksheets to include the effect of a veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  In this case, the 2002 and January 2007 VA examinations were conducted prior to the revision to the hearing examination worksheet.  

Nevertheless, the Veteran has consistently reported at all of the VA examinations that he had difficulty hearing low or soft speech, particularly when background noise was present.  The March 2011 VA examiner, however, noted that the Veteran's hearing difficulties are lessened by the use of hearing aids and that he should not be precluded from being an active member of society.  Thus, the examination reports did include information concerning how the Veteran's hearing loss affects his daily functioning. 

In sum, a compensable evaluation for bilateral hearing loss is not warranted prior to January 2, 2007, or in excess of 10 percent from January 2, 2007.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for more severe hearing loss impairment than is shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

A compensable evaluation for service-connected bilateral hearing loss prior to January 2, 2007 and an evaluation in excess of 10 percent beginning January 2, 2007 are denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


